Title: To Thomas Jefferson from Levi Lincoln, 13 November 1804
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Novr. 13. 1804
                  
                  I have the honor of communicating to you the result of an examination of the documents submitted to my consideration, respecting the conduct of the commanders of those british ships of war, which lately stationing themselves in the port of New York, cruised on our coasts, and imbarrassed our commerce.
                  To determine the character of their various acts, it seems necessary to establish, or assume a line, to which the exclusive territorial jurisdiction of the US. extends. Nations, and the writers on their laws agree in considering this line as extending from the main land into the sea, but have varied in fixing its distances The reach, of the human sight, of protection, of ten or twenty miles, of cannon shot, or a marine league from the coast or shore, have been distances claimed by different nations. The last of these, being the least which has been contended for, or adhered to, by any nation, has been assumed by the US. as the most convenient jurisdictional line for judicial purposes, and perhaps, may be considered as such, to the present enquiry.
                  This admitted, not only were these british ships, namely, the Cambrion, the Leander, the Boston, and the sloop, Driver stationed, but most of their acts complained of, were within our exclusive jurisdiction, and of course violations of the territorial rights of sovereignty, as well as of the general laws of nations. From concurrent and unquestionable testimony contained in the documents, a part of these ships appears to have been occasionally stationed, at the hook, at the narrows, and at other places within, or near the harbour of New York, watching and acting in concert with another part cruising on the coast, and for the purposes manifested by their conduct towards such vessels as fell within their notice and power.
                  However established may be the right of a belligerent to bring too, & search the merchant ships of neutrals, on the high seas, the exercise of this right by the boats or a ship sent without, or kept without our jurisdictional line, but acting in concert with a squadron within, and as part of it, may be questioned. As well might such a squadron, remaining themselves within our territory, coerce our vessels, at sea, which its cannon could reach.
                  However indisputable may be the right of a belligerent to bring too, and to search the neutral vessels which may be met with, in the course of prosecuting a war against its enemy, a right of cruising at a great distance from the enemy’s forces, its possessions, & course or channels of commerce, in the neighbourhood of a great trading city and stopping & examining the vessels entering or leaving its port, is much to be doubted. As well might the US. declare a right, from its Tripolitan war, to search the vessels & molest the british commerce at the mouths of its channels—
                  
                  However the coasts and harbours of a neutral nation may be open, for the purposes of trade and hospitality, to the trading and warlike ships of belligerents; their right of pursuing or following the ships of their enemy into such harbours, or of hovering on the neigbouring coast, watching their movements in order to surprise and take them, when going out, or others, when coming in, may justly be disputed. Such a practice threatens the peace of a neutral nation, is unwarrantably hostile to its commerce, and militates with that principle in the law of nations, which in leaving a neutral country, will seperate a belligerent from his enemy, by a strech to sea, of twenty four hours—
                  As unalienable, as may be considered the allegiance or the duties of some subjects to their sovereign, or to their country; and as decided as may be the obligation on a neutral nation, employing such subjects, to give them up, when demanded by their sovereign, the right of impressing or reclaiming such subjects, by the officers of this sovereign, when on board our ships, at sea, under the pretence of searching for seizable articles, is much to be doubted. Is it not more consonant to principle & to practice that free ships should make free men? And that the immunities of the former should be imparted to all their crew & passengers, soldiers and mariners actually engaged in the military service of the belligerents excepted?
                  Passing over the abovementioned matters of complaint, presented on the face of the documents, as of a doubtful character, yet, of interesting importance, and of national regret, the remaining descriptions of the acts complained of, are marked by the law of nations, as indisputable violations of the most sacred, and essential rights of sovereignty and neutrality. This law securing to a neutral country the exclusive jurisdiction of its own territory extending a marine league (at least) from its coasts or shore, and enjoining on the subjects and ships of every other nation, when within its jurisdiction a respectful & perfect obedience to its laws, and a compliance with the regulations of the particular place within which such ships or subjects may happen to be, exempts the ships of citizens, of foreigners, and even of enemies, from search, or any kind of molestation; their goods and persons from capture or impressment, and guarantees to them the immunities & protections due by the laws of the land.
                  It is considered that the neutral & the territorial rights, and the laws, of the US. and of a particular state have been manifestly violated by these british ships, as follows, viz—
                  
                     VIOLATIONS, of our neutral rights by impressments.
                  
                     1. In the impressment of six seamen of an American ship, without protections and supposed to be natives of Ireland, in their return from a two years voyage to the South-Seas.
                  
                     2. In the impressment on the high seas of the seamen of our merchantmen who were without protections but claimed to be American citizens.
                  
                     3. In impressing at Sea, on board of our vessels a part of their crew claiming to be American citizens and who were possessed of protections.
                  
                     4. In stopping & searching outward bound vessels and attempting to change their destination by indorsing their registers.
                  
                     5. In impressing, from on board our merchantmen passengers from the british dominions who had arrived on our coasts, and had embarked under a licence from a custom house officer of their own country.
                  
                     VIOLATIONS, of Territorial rights, and of Sovereignty.
                  
                     1. In pursuing from the sea, interrupting, firing at, causing to heave too, and boarding American vessels and others, after they had gotten within the harbours of the US. or on the coasts, within their jurisdiction.
                  
                     2. In a similar Conduct, commenced & continued within our national jurisdiction, towards sea vessels going in or out of port, and in some instances, accompanied with language rough & insulting to the authority of the US.
                  
                     3d. In bringing too, boarding, taking & keeping the possession of a british merchant ship with armed men, depriving her captain of his command, and impressing and taking from her the people on board, while she was within the jurisdiction of the US. and entitled to the protection of her laws—
                  
                     4. In firing at a revenue cutter, belonging to the U.S. when on duty, employed in the Execution of their revenue laws.
                  
                     Violations of the possitive laws and usages of the US.
                  
                     1. In forcibly obstructing, with warlike weapons, and preventing a revenue officer from boarding and examining, as enjoined by law, a british merchantman, lying in the harbour of New York, and abusing him with insulting language—
                  
                     2. In resisting the marshal of that district, in the Execution of the duties of his office, by preventing the service of a legal process, in a british ship of war, on one of her officers—
                  
                     3. In refusing to comply with a requisition not to pursue some french ships from port, within twenty four hours from the time of their sailing, a restraint enjoined by the usages of this country, & the law of nations—
                  Violations of the laws & port regulations of the State of New York 
                  
                  
                     1. In boarding and taking possession of the british ship Pitt within the harbour, before she had been visited by the health officer of the Port—
                  
                     2. In forcibly resisting the health officer in the execution of the duties of his office, in preventing him from boarding & inspecting the abovementioned ship—
                  
                     3d. And lastly, In countermanding the orders of the health officer, and preventing this ship’s being carried within the quarrantine buoys in pursuance of such orders, and the established regulations of the port—
                  The foregoing embrace the various descriptions of aggressions complained of in the Documents. From their examination, and the conduct of other british cruisers, it appears, but too probable, that the giving to American seamen protections, a precaution useful to prove their citizenship abroad in situations when doubt, might subject them to the claims of other nations, or exclude them from the beneficial provisions of our laws, which provide for their return to our country at the public expence, has been made the pretence, if not the cause of impressing from on board of our ships both foreigners and citizens who were not possessed of such protections— 
                  I have Sir the honor to be most respectfully your obt. Sert
                  
                     Levi Lincoln 
                     
                  
               